
	

113 HR 4765 IH: Fit for Life Act of 2014
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4765
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Ms. Fudge (for herself, Mr. Ellison, Ms. Lee of California, Mr. Richmond, and Mr. Payne) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Education and the Workforce, the Judiciary, Financial Services, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To address childhood obesity, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fit for Life Act of 2014.
		2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Improving the Nutritional Quality of and Access to Foods in Underserved American
			 Communities
				Subtitle A—Access to Nutritious and Quality Foods in Underserved American Communities 
				Sec. 101. Nutritious Food Access through mobility and Innovation Program.
				Sec. 102. Expansion of the Fresh Fruit and Vegetable Program.
				Sec. 103. Expanding Access to the Summer Food Service Program for Children.
				Sec. 104. Study and report on physical activity and nutritional quality of meals and snacks served,
			 in juvenile justice facilities.
				Sec. 105. Local food insecurity assessments: evaluating the unique nutritional needs of local
			 communities.
				Sec. 106. Weekends and holidays without hunger.
				Subtitle B—Ensuring a Healthy Start for Children in Underserved American Communities 
				Sec. 111. Improving Healthy Eating and Physical Activity Among our Youngest Children.
				Sec. 112. Health and fitness school programs: training America’s youth to live healthy lifestyles.
				Title II—Advancing Preventative Measures and Treatment of Obesity in Adults and Children in
			 Underserved Communities
				Sec. 201. Community health and wellness navigators pilot program: connecting America’s health
			 professionals	with our schools.
				Sec. 202. Coverage of evidence-based preventive services under Medicaid and SCHIP.
				Sec. 203. Coverage of medical nutrition therapy under Medicaid and CHIP.
				Sec. 204. Clarification of EPSDT inclusion of prevention, screening, and treatment services for
			 obesity and overweight; CHIP coverage.
				Sec. 205. National commission on child obesity.
				Sec. 206. GAO report.
				Title III—Encouraging Physical Activity in Underserved American Communities 
				Sec. 301. Renovation of foreclosed and abandoned properties to create spaces that encourage
			 physical activity in American neighborhoods.
				Sec. 302. National youth sports program revitalization.
				Sec. 303. Expansion of the Zuni Youth Enrichment Project Summer Camp.
				Sec. 304. Making routes to schools in underserved communities safe and accessible with public
			 participation through the Community Oriented Policing Services program.
				Sec. 305. School infrastructure healthier upgrades competitive grant.
				Sec. 306. Shared use agreement expansion pilot grant program.
				Sec. 307. Land and Water Conservation Fund Program Grants in Low-Income Communities and Expand
			 Tribal Participation.
				Sec. 308. Changing Hearts, Attitudes, and Minds by Participating in Sports (CHAMPS) Program.
				Sec. 309. Coordinated School Health Initiatives.
				Sec. 310. Rewarding elementary and secondary schools for outstanding student performance in
			 physical fitness programs.
			
		IImproving the Nutritional Quality of and Access to Foods in Underserved American Communities
			AAccess to Nutritious and Quality Foods in Underserved American Communities 
				101.Nutritious food access through mobility and innovation program
					(a)AdministrationThe Secretary of Agriculture shall carry out a pilot program to make 3-year grants in accordance
			 with this section to nonprofit organizations, local government agencies,
			 and accredited colleges and universities.
					(b)EligibilityTo be eligible to receive a grant under this section, a nonprofit organization, local government
			 agency, for-profit business, or accredited college or university shall
			 submit to the Secretary an application in such form, and containing such
			 information, as the Secretary may require by rule. Such application shall
			 include an assurance that such applicant will create or expand an
			 innovative food distribution project that—
						(1)serves an area in which residents have low income, or an area that is a food desert or food swamp;
						(2)is not a supermarket-based project;
						(3)provides for the free or low-cost delivery of fresh fruits and vegetables to food recipients who
			 participate in such project;
						(4)provides for the acquisition of produce trucks to distribute food to such recipients without a
			 delivery charge and without any other service charge; or
						(5)provides for the establishment of a community food market (including a food market in a school) at
			 which fresh fruits and vegetables are sold to such recipients at a low
			 cost.
						(c)PriorityThe Secretary shall give priority to—
						(1)eligible applicants that propose to create or to expand a project that will operate in a
			 geographical area in which there is a high incidence of childhood obesity;
						(2)eligible applicants that have a proven record of serving low-income or minority communities; and
						(3)organizations with plans for sustainability plans in place for continuing successful services after
			 Federal funding lapses.
						(d)ReportingEach recipient of a 3-year grant made under this section shall submit annually to the Secretary a
			 report that includes an assessment of—
						(1)the impact that the recipient’s project has had on the community involved during the year for
			 which such report is submitted; and
						(2)the prospects of continuing such project after the 3-year period for which such grant is made.
						102.Expansion of the Fresh Fruit and Vegetable ProgramSection 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is amended—
					(1)in subsection (a), by inserting , secondary schools, childcare centers, and family childcare homes after elementary schools;
					(2)by amending subsection (b) to read as follows:
						
							(b)ProgramA school, childcare center, or family childcare home participating in the program—
								(1)shall make free fruits and vegetables available to students throughout the school, center, or home
			 day (or at such other times as are considered appropriate by the
			 Secretary) in 1 or more areas designated by the school, center, or home;
			 and
								(2)may make free fruits and vegetables in any other form (such as fresh, frozen, dried, pureed, or
			 canned) available to students throughout the school, center, or home day
			 (or at such other times as are considered appropriate by the Secretary) in
			 1 or more areas designated by the school only if such fruits and
			 vegetables meet any additional nutrition specifications, as established by
			 the Secretary.;
					(3)in subsection (d)—
						(A)in the heading, by inserting , centers, or homes;
						(B)in paragraph (1)—
							(i)in the matter preceding subparagraph (A), by inserting , centers, or homes after schools;
							(ii)in subparagraph (A), by inserting , center, or home after school;
							(iii)in subparagraph (B), by inserting , centers, or homes after schools;
							(iv)by amending subparagraph (C) to read as follows:
								
									(C)ensure that each school selected is an elementary school or secondary school (as such terms are
			 defined in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801)), each center selected is a childcare center (as
			 such term is defined in section 399OO of the Public Health Service Act),
			 and each home selected is a family childcare home (as such term is defined
			 in section 399OO of the Public Health Service Act).; and
							(v)in subparagraph (D)—
								(I)in the matter preceding clause (i), by inserting , centers, or homes after schools;
								(II)in clause (i), by inserting , center, or home after school; and
								(III)in clause (ii), by inserting , center, or home after as determined by the school;
								(C)in paragraph (2), by inserting , centers, or homes after each place schools appears; and
						(D)in paragraph (3), by inserting , centers, or homes after each place schools appears; and
						(4)in subsection (e), by inserting , center, or home after school.
					103.Expanding access to the Summer Food Service Program for ChildrenSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended—
					(1)in paragraph (1)(A), by striking 50 percent each place it appears and inserting 40 percent;
					(2)by repealing paragraph (9); and
					(3)in paragraph (10)—
						(A)in subparagraph (A)—
							(i)by striking The Secretary and inserting From the amounts appropriated to carry out this paragraph, the Secretary; and
							(ii)by striking not more than 5;
							(B)in subparagraph (C), by striking fiscal year 2006 and inserting fiscal year 2015;
						(C)in subparagraph (D)—
							(i)by striking January 1, 2008 and inserting January 1, 2015; and
							(ii)by striking January 1, 2009 and inserting January 1, 2016; and
							(D)by striking subparagraph (E).
						104.Study and report on physical activity and nutritional quality of meals and snacks served in
			 juvenile justice facilities
					(a)StudyThe Administrator of the Office of Juvenile Justice and Delinquency Prevention, in consultation
			 with the Secretary of Agriculture, shall conduct a study on—
						(1)physical activity by juveniles in juvenile justice facilities, including—
							(A)the amount of such physical activity;
							(B)the types of physical activities in which such juveniles participate;
							(C)the number of hours per day such juveniles participate in such physical activity;
							(D)the degree of inclusiveness for juveniles with disabilities in physical activities;
							(E)the participation rates for juveniles with disabilities; and
							(F)the adequacy of the amounts and types of physical activity of such juveniles; and
							(2)the nutritional quality of meals and snacks served in juvenile justice facilities.
						(b)ReportNot later than two years after the date of the enactment of this Act, the Administrator of the
			 Office of Juvenile Justice and Delinquency Prevention, in consultation
			 with the Secretary of Agriculture, shall submit to Congress a report on
			 the findings of the study conducted under subsection (a), including an evaluation of whether the amounts and types of physical activity by juveniles, and
			 the nutritional quality of meals and snacks served, in juvenile justice
			 facilities are adequate to ensure the health and wellness of such
			 juveniles.
					105.Local food insecurity assessments: evaluating the unique nutritional needs of local communities
					(a)In generalThe Secretary of Health and Human Services shall establish a 3-year pilot program to award grants
			 to local and tribal governments, on a competitive basis, to allow such
			 local and tribal governments, in partnership with the local community
			 organizations under subsection (e), to—
						(1)conduct a food security assessment; and
						(2)make an inventory of the system in order to identify the strengths and gaps in such system.
						(b)Data points for AssessmentFor purposes of conducting an assessment and making an inventory under a grant under subsection (a), with respect to the community served by a local or tribal government, such government shall
			 examine the following food security and food system issues in the
			 community:
						(1)The prevalence of childhood obesity.
						(2)The availability of safe routes to school for children.
						(3)The quality of food served in school and childcare settings.
						(4)The availability of supermarkets.
						(5)The cost and availability of fresh fruits and vegetables.
						(6)The concentration of convenience stores and other food vendors that sell a disproportionate amount
			 of foods that are not fresh fruits and vegetables.
						(7)The availability of products.
						(8)The concentration of fast food restaurants.
						(9)The availability of green space or recreation areas, and the extent to which such space or areas
			 encourage physical activity by adults and children.
						(10)Any other issues determined to be relevant by the local or tribal government.
						(11)Any other issues determined to be relevant by the Secretary of Health and Human Services.
						(c)Number of sitesThe Secretary of Health and Human Services, in awarding grants under subsection (a), shall award grants to no more than—
						(1)20 local governments; and
						(2)5 tribal governments.
						(d)PriorityIn awarding grants under subsection (a), the Secretary of Health and Human Services shall give priority to those local and tribal
			 governments that serve communities with the highest concentrations of
			 poverty.
					(e)Requirement of partnershipsIn order to qualify for a grant under subsection (a), a local or tribal government shall demonstrate, to the satisfaction of the Secretary of Health
			 and Human Services, that the local or tribal government has entered into a
			 partnership (for the purpose of conducting an assessment and making an
			 inventory under subsection (a)) with at least one of the following local community organizations:
						(1)A nonprofit, community-based organization or entity.
						(2)A developer or urban planning institution.
						(3)An accredited college or university.
						(4)A freestanding children’s hospital or center with expertise in child health and policy.
						106.Weekends and holidays without hungerSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by
			 adding at the end the following:
					
						(l)Weekends and holidays without hunger
							(1)DefinitionsIn this subsection:
								(A)At-risk school childThe term at-risk school child has the meaning given the term in section 17(r)(1).
								(B)Eligible institution
									(i)In generalThe term eligible institution means a public or private nonprofit institution that is determined by the Secretary to be able to
			 meet safe food storage, handling, and delivery standards established by
			 the Secretary.
									(ii)InclusionsThe term eligible institution includes—
										(I)an elementary or secondary school or school food service authority;
										(II)a food bank or food pantry;
										(III)a homeless shelter; and
										(IV)such other type of emergency feeding agency as is approved by the Secretary.
										(2)EstablishmentSubject to the availability of appropriations provided in advance in an appropriations Act
			 specifically for the purpose of carrying out this subsection, the
			 Secretary shall establish a program under which the Secretary shall
			 provide commodities, on a competitive basis, to eligible institutions to
			 provide nutritious food to at-risk children on weekends and during
			 extended school holidays during the school year.
							(3)Eligibility
								(A)In generalTo be eligible to receive commodities under this subsection, an eligible institution shall submit
			 an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may determine.
								(B)PlanAn application under subparagraph (A) shall include the plan of the eligible institution for the
			 distribution of nutritious foods to at-risk school children, including—
									(i)methods of food service delivery to at-risk school children;
									(ii)assurances that children receiving foods under the project will not be publicly separated or
			 overtly identified;
									(iii)lists of the types of food to be provided under the project and provisions to ensure food quality
			 and safety;
									(iv)information on the number of at-risk school children to be served and the per-child cost of
			 providing the children with food; and
									(v)such other information as the Secretary determines to be necessary to assist the Secretary in
			 evaluating projects that receive commodities under this subsection.
									(4)PriorityIn selecting applications under this subsection, the Secretary shall give priority to eligible
			 institutions that—
								(A)have on-going programs and experience serving populations with significant proportions of at-risk
			 school children;
								(B)have a good record of experience in food delivery and food safety systems;
								(C)maintain high quality control, accountability, and recordkeeping standards;
								(D)provide children with readily consumable food of high nutrient content and quality;
								(E)demonstrate cost efficiencies and the potential for obtaining supplemental funding from non-Federal
			 sources to carry out projects; and
								(F)demonstrate the ability to continue projects for the full approved term of the pilot project
			 period.
								(5)Guidelines
								(A)In generalThe Secretary shall issue guidelines containing the criteria for projects to receive commodities
			 under this subsection.
								(B)InclusionsThe guidelines shall, to the maximum extent practicable within the funds available and applications
			 submitted, take into account—
									(i)geographical variations in project locations to include qualifying projects in rural, urban, and
			 suburban areas with high proportions of families with at-risk school
			 children;
									(ii)different types of projects that offer nutritious foods on weekends and during school holidays to
			 at-risk school children; and
									(iii)institutional capacity to collect, maintain, and provide statistically valid information necessary
			 for the Secretary—
										(I)to analyze and evaluate the results of the pilot project; and
										(II)to make recommendations to Congress.
										(6)Evaluation
								(A)Interim evaluationNot later than November 30, 2016, the Secretary shall complete an interim evaluation of the pilot
			 program carried out under this subsection.
								(B)Final reportNot later than December 31, 2017, the Secretary shall submit to Congress a final report that
			 contains—
									(i)an evaluation of the pilot program carried out under this subsection; and
									(ii)any recommendations of the Secretary for legislative action.
									(7)Funding
								(A)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as are necessary, to
			 remain available until expended.
								(B)Availability of fundsNot more than 3 percent of the funds made available under subparagraph (A) may be used by the
			 Secretary for expenses associated with review of the operations and
			 evaluation of the projects carried out under this subsection..
				BEnsuring a Healthy Start for Children in Underserved American Communities 
				111.Improving healthy eating and physical activity among our youngest childrenTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end
			 the following:
					
						WHealthy kids program
							399OO.DefinitionsIn this part:
								(1)Childcare centerThe term childcare center means a center licensed or otherwise authorized to provide childcare services for fewer than 24
			 hours per day per child in a nonresidential setting, unless care in excess
			 of 24 hours is due to the nature of the parents' work.
								(2)Early learning councilThe term early learning council means an early childhood assembly that is established to advise Governors, State legislators, or
			 State agency administrators on how best to meet the needs of young
			 children and their families specifically through improvement of programs
			 and services.
								(3)Family childcare homeThe term family childcare home means a private family home where home-based childcare is provided for a portion of the day,
			 unless care in excess of 24 hours is due to the nature of the parents’
			 work, and that is certified, registered, or licensed in the State in which
			 it is located.
								(4)Screen time limitsThe term screen time limits means policies or guidelines, such as those developed by the American Academy of Pediatrics,
			 designed to reduce the daily amount of time that children spend watching
			 or looking at digital monitors or displays, including television sets,
			 computer monitors, or hand-held gaming devices.
								(5)SecretaryThe term Secretary means the Secretary of Health and Human Services.
								399OO–1.Grants
								(a)In generalThe Secretary, in consultation with appropriate entities within the Department of Health and Human
			 Services, shall award 3-year competitive grants to 5 State health
			 departments (or other appropriate childcare licensing entities within such
			 States) to help reduce and prevent obesity among the birth to 5-year-old
			 population of the State in childcare settings outside a child's place of
			 residence.
								(b)Use of fundsState grantees shall use amounts received under a grant under this subsection to—
									(1)provide, or enter into contracts to provide, training (that meets the requirements of subsection
			 (c)) to the staff of national, State, or community-based organizations
			 with networks of childcare centers, or a consortium of childcare centers
			 and family childcare homes consisting of at least 10 centers, for the
			 purpose of implementing evidence-based healthy eating and physical
			 activity policies and practices, including curricula and other
			 interventions; and
									(2)provide grants to childcare centers and family childcare homes, whose staff received the training
			 described in paragraph (1), to implement practice, curricula, and policy
			 changes (that meet the requirements of subsection (d)) that promote
			 healthy eating and physical activity among the birth to 5 years of age
			 population.Preference in awarding grants shall be given to those States that demonstrate collaboration between
			 relevant State entities related to childcare and health and with key
			 stakeholders, such as State early learning councils and other
			 community-based organizations working with childcare centers or family
			 childcare homes.(c)Training requirements
									(1)In generalTraining provided under subsection (b) shall—
										(A)include the provision of information concerning age-appropriate healthy eating and physical
			 activity interventions and culturally competent curricula for the birth to
			 5 years of age population in the State involved, which at a minimum shall
			 include—
											(i)a handbook that includes recommendations, guidelines, and best practices for childcare centers and
			 family childcare homes relating to healthy eating, physical activity, and
			 screen time reduction;
											(ii)information about the availability of and services provided by childcare health consultants; and
											(iii)health and wellness resources available through the Child Care Bureau and the Maternal and Child
			 Health Bureau;
											(B)identify, improve upon, and expand nutrition and physical activity best practices targeted to the
			 birth to 5 years of age population in the State involved and identify
			 strategies for incorporating parental education and other parental
			 involvement; and
										(C)provide instruction on how to appropriately model, direct, and encourage childcare staff behavior
			 to apply the best practices and strategies identified under subparagraph
			 (B).
										(2)Training entitiesA grantee may conduct the training required under this section directly, or may provide such
			 training through a contract with—
										(A)an appropriate national, State, or community organization with relevant expertise;
										(B)a health care provider or professional organization with relevant expertise;
										(C)a university or research center that employs faculty with relevant expertise; or
										(D)any other entity determined appropriate by the State and approved by the Secretary.
										(3)Requirement of contractIf a grantee elects to provide the training under this section through a contract, the grantee
			 shall ensure that a consistent healthy eating and physical activity
			 curriculum is being developed for all childcare entities participating in
			 the pilot program in the State.
									(d)Practice, curricula, and policy changesAfter training is provided as required under subsection (c), a State grantee shall ensure that the
			 organizations and consortia involved—
									(1)implement, in childcare settings, evidence-based policy changes that promote healthy eating,
			 physical activity, and appropriate screen time limits among the birth to 5
			 years of age population;
									(2)utilize an evidence-based, culturally competent healthy eating and physical activity curriculum in
			 childcare settings focusing on such birth to age 5 population;
									(3)implement programs, activities, and procedures for incorporating parental education and involvement
			 of parents in programs, including disseminating a written parental
			 involvement policy, and coordinating and integrating parental involvement
			 strategies under this section, to the extent feasible and appropriate,
			 with parental involvement strategies under other programs, such as the
			 Head Start program and the Early Head Start Program; and
									(4)find innovative ways to remove barriers that exist to providing opportunities for healthy eating
			 and physical activity.All activities described in this paragraph shall be evidence-based and be consistent with the
			 curriculum presented through training activities described in subsection
			 (c).399OO–2.Grants for the evaluation of pilot programsThe Secretary shall award competitive grants to prevention research centers or universities to
			 evaluate the programs carried out with grants under section 399OO–1,
			 including baseline, process, and outcome measurements.
							399OO–3.Coordination
								(a)Interagency coordinationTo the extent practicable, the Secretary shall coordinate activities conducted under this part with
			 activities undertaken by the National Prevention, Health Promotion and
			 Public Health Council established under section 4001 of the Patient
			 Protection and Affordable Care Act (Public Law 111–148). Where
			 practicable, such coordination shall—
									(1)include the sharing of current and emerging best practices concerning healthy eating, physical
			 activity, and screen time limits that have a population-level impact in
			 promoting nutrition and physical activity in childcare settings;
									(2)promote the effective implementation and sustainability of such programs; and
									(3)avoid unnecessary duplication of effort.
									(b)Pilot coordinationThe Secretary shall designate an individual (directly or through contract) to provide technical
			 assistance to States and pilot centers in the development, implementation,
			 and evaluation of activities and dissemination of information described in
			 paragraphs (1), (2), and (3) of subsection (a).
								399OO–4.Evaluation and reporting
								(a)Technical assistance and informationThe Secretary shall—
									(1)provide technical assistance to grantees and other entities providing training under a grant under
			 this part; and
									(2)disseminate to health departments and trainers under grants under this part information concerning
			 evidence-based approaches, including dissemination of existing toolkits,
			 curricula, and existing or emerging best practices that can be expanded or
			 improved upon through a program conducted under this part.
									(b)Evaluation requirementsWith respect to evaluations conducted under section 399OO–2, the Secretary shall ensure that—
									(1)evaluation metrics are consistent across all programs funded under this part;
									(2)interim outcomes are measured by the number of centers that have implemented policy and
			 environmental strategies that support use of curricula and practices
			 supporting healthy eating, physical activity, and screen time limits;
									(3)interim outcomes are measured, to the extent possible, by behavior changes in healthy eating,
			 physical activity, and screen time; and
									(4)upon completion of the program, the evaluation shall include an identification of best practices
			 relating to behavior change and reductions in the increasing prevalence of
			 overweight and obesity that could be replicated in other settings.
									(c)Dissemination of informationUpon the conclusion of the programs carried out under this part, the Secretary shall disseminate to
			 all appropriate agencies within the Department of Health and Human
			 Services evidence, best practices, and lessons learned from grantees. Such
			 agencies shall encourage the adoption of the best practices.
								(d)Report to CongressNot later than 6 months after the completion of the program under this part, the Secretary shall
			 submit to Congress a report containing an evaluation of the program,
			 including recommendations as to how lessons learned from the program can
			 be incorporated into future guidance documents developed and provided by
			 the Secretary and other Federal agencies, as appropriate.
								399OO–5.Authorization of appropriationsThere is authorized to be appropriated to carry out this part, $2,500,000 for each of fiscal years
			 2015, 2016, and 2017..
				112.Health and fitness school programs: training America’s youth to live healthy lifestyles
					(a)In generalThe Secretaries shall carry out a 2-year pilot program consisting of awarding grants to eligible
			 entities for the purpose of establishing or expanding evidence-based
			 health and fitness programs in secondary schools in low-income
			 communities.
					(b)Health and fitness program requirementsAs a condition on receipt of a grant under this section, an eligible entity shall agree that any
			 health and fitness program at a secondary school funded through the grant
			 will—
						(1)be conducted in partnership with the secondary school, community entities, and tribal councils;
						(2)ensure the services provided are inclusive of students with disabilities;
						(3)include services by recent graduates of institutions of higher education who are interested in
			 pursuing graduate degrees in medicine, nursing, nutrition science,
			 exercise physiology, public health, or a related discipline;
						(4)use services by such graduates to supplement rather than supplant the health and fitness curriculum
			 of the secondary school;
						(5)include a highly effective student-mentor intervention and education program conducted by such
			 graduates for a maximum of 2 years of service in 1 secondary school per
			 graduate;
						(6)build a healthier community through wellness activities and increased awareness about and access to
			 healthy foods;
						(7)provide daily health and fitness instruction to both students and faculty;
						(8)conduct an annual in-school health and fitness fair using the services of secondary school students
			 with the objective of building a healthier community through wellness
			 activities and increased awareness about and access to healthy foods;
						(9)conduct an annual school-based and an annual community-based health and fitness fair using the
			 services of secondary school students with the objective of building a
			 healthier community through wellness activities and increased awareness
			 about and access to healthy foods; and
						(10)expose secondary school students to a variety of career choices in wellness and health-related
			 disciplines, including careers in medicine, nursing, nutrition science,
			 and exercise physiology.
						(c)Non-Federal fundsThe Secretaries shall encourage grantees under this section to contribute funds from non-Federal
			 sources to increase—
						(1)the number of secondary schools at which health and fitness programs are offered; or
						(2)the longevity of such programs.
						(d)Minimum number of schoolsThe Secretaries shall ensure that grants under this section are used to establish or expand health
			 and fitness programs at a total of not less than 20 schools.
					(e)Assessment; reportingAs conditions on receipt of a grant under this section, an eligible entity shall agree to—
						(1)conduct an annual assessment of health and fitness programs funded through the grant;
						(2)on an annual basis, report the findings of each assessment under paragraph (1) to the participating
			 school, community partners, local contributors of funds, and tribal
			 councils; and
						(3)not later than the end of fiscal year 2016, submit a report to the Secretaries and an appropriate
			 representative of the Centers for Disease Control and Prevention on the
			 success of the programs in educating children and families and thereby
			 preventing or reducing childhood obesity, including data from each
			 assessment under paragraph (1).
						(f)Report to CongressNot later than the end of fiscal year 2016, the Secretaries shall submit to the Congress a report
			 that—
						(1)summarizes the results achieved through programs funded under this section; and
						(2)includes a summary of the reports submitted by grant recipients under subsection (e)(3).
						(g)DefinitionsIn this section:
						(1)The term secondary school has the meaning given to such term in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
						(2)The term eligible entity means a nonprofit organization or entity with the ability to meet the requirements applicable to a
			 grantee under this section, as determined by the Secretaries.
						(3)The term low-income communities includes—
							(A)communities with a high percentage of children eligible for free and reduced priced lunches under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
			 and
							(B)any other communities determined by the Secretaries to be low-income for purposes of this section.
							(4)The term Secretaries means the Secretary of Health and Human Services and the Secretary of Education, acting jointly
			 and in conjunction with the Director of the Centers for Disease Control
			 and Prevention.
						(h)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,400,000 for the period of
			 fiscal years 2015 through 2016.
					IIAdvancing Preventative Measures and Treatment of Obesity in Adults and Children in Underserved
			 Communities
			201.Community health and wellness navigators pilot program: connecting America’s health professionals
			 with our schools
				(a)In generalThe Secretary of Health and Human Services shall award grants to 5 or more States for the
			 establishment of a community navigator program, consisting of each such
			 State making subgrants to 1 or more eligible entities for a local
			 community navigator program described in subsection (b).
				(b)Program descriptionA local community navigator program described in this subsection shall consist of the following:
					(1)An eligible entity, in partnership with a local educational agency, a bureau-funded school, or a
			 nonprofit health or education organization, will hire and train 2 or more
			 community navigators.
					(2)The community navigators will facilitate a relationship between the eligible entity and the local
			 educational agency, bureau-funded school, or nonprofit health or education
			 organization in low-income communities to ensure increased access to
			 medical care through educating parents and school administrators.
					(3)The community navigators will carry out educational activities for elementary school and secondary
			 school students and their parents in low-income communities with the goal
			 of—
						(A)increasing familial intake of nutritious meals;
						(B)increasing physical activity both in and out of the school setting; and
						(C)increasing access to medical care.
						(4)The community navigators will specifically recognize and address that there are subgroups that are
			 shown to have particular barriers to physical activities, such as persons
			 with disabilities.
					(c)ReportNot later than 2 years after the date of the enactment of this Act, the Secretary shall submit a
			 report to the Congress on the effectiveness of the program under this
			 section.
				(d)DefinitionsIn this section:
					(1)The term bureau-funded school has the meaning given such term in section 1146 of the Education Amendments of 1978 (25 U.S.C.
			 2026).
					(2)The terms elementary school, local educational agency, and secondary school have the meanings given to such terms in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801).
					(3)The term eligible entity includes a Federally qualified health center (as defined in section 1861(aa) of the Social
			 Security Act (42 U.S.C. 1395x(aa))), a facility operated by the Indian
			 Health Service (including a facility operated by an Indian tribe or tribal
			 organization through a contract or compact with the Service under the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.)), a free-standing children’s hospital that is described in
			 subparagraph (L) or (M) of section 340B(a)(4) of the Public Health Service
			 Act (42 U.S.C. 256b(a)(4)), a non-profit with demonstrated effectiveness
			 in the area of health care and with a focus on serving low-income
			 communities, a rural hospital, and a rural health clinic.
					(4)The term low-income communities includes—
						(A)communities with a high percentage of children eligible for free and reduced priced lunches under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
			 and
						(B)any other communities determined by the Secretaries to be low-income for purposes of this section.
						(5)The term nonprofit health or education organization shall be defined by the Secretary.
					(6)The term Secretary means the Secretary of Health and Human Services.
					(7)The term State includes the District of Columbia and any commonwealth, territory, or possession of the United
			 States, including the Commonwealth of Puerto Rico, the United States
			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands.
					(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 and 2016.
				202.Coverage of evidence-based preventive services under Medicaid and SCHIP
				(a)State Option To Provide Medical Assistance for Evidence-Based Preventive Services
					(1)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
						(A)in subsection (a)—
							(i)in paragraph (28), by striking and at the end;
							(ii)by redesignating paragraph (29) as paragraph (30); and
							(iii)by inserting after paragraph (28) the following:
								
									(29)evidence-based preventive services described in subsection (ee); and; and
							(B)by adding at the end the following:
							
								(ee)For purposes of subsection (a)(29), evidence-based preventive services described in this subsection
			 are—
									(1)any preventive services which the Secretary has determined are reasonable and necessary for
			 preventing obesity and comorbidities of obesity, including diet and
			 exercise counseling, and healthy weight and obesity counseling; and
									(2)any other evidence-based, effective, clinical intervention for obese individuals designed to
			 prevent comorbidities of obesity, including pharmacological or surgical
			 services..
						(2)Conforming amendmentSection 1902(a)(10)(C)(iv) of such Act (42 U.S.C. 1396(a)(10)(C)(iv)) is amended by inserting , or (29) after (24).
					(b)State option To provide child health assistance for evidence-Based preventive servicesSection 2110(a) of the Social Security Act (42 U.S.C. 1397jj(a)) is amended—
					(1)by redesignating paragraph (28) as paragraph (29); and
					(2)by inserting after paragraph (27) the following:
						
							(28)Evidence-based preventive services described in section 1905(ee)..
					203.Coverage of medical nutrition therapy under Medicaid and CHIP
				(a)State Option To Provide Medical Assistance for Medical Therapy Services
					(1)In generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)), as amended by section 202(a)(1),
			 is amended—
						(A)in paragraph (29), by striking and at the end;
						(B)by redesignating paragraph (30) as paragraph (31); and
						(C)by inserting after paragraph (29) the following:
							
								(30)medical nutrition therapy services (as defined in section 1861(vv)(1)) for individuals with
			 prediabetes or obesity or who are overweight (as defined by the
			 Secretary); and.
						(2)Conforming amendmentSection 1902(a)(10)(C)(iv) of such Act (42 U.S.C. 1396(a)(10)(C)(iv)), as amended by section
			 202(a)(2), is amended by striking or (29) and inserting (29), or (30).
					(b)State option To provide child health assistance for medical nutrition therapy servicesSection 2110(a) of the Social Security Act (42 U.S.C. 1397jj(a)), as amended by section 202(b), is
			 amended—
					(1)by redesignating paragraph (29) as paragraph (30); and
					(2)by inserting after paragraph (28) the following:
						
							(29)Medical nutrition therapy services (as defined in section 1861(vv)(1)) for individuals with
			 prediabetes or obesity or who are overweight (as defined by the
			 Secretary)..
					204.Clarification of EPSDT inclusion of prevention, screening, and treatment services for obesity and
			 overweight; CHIP coverage
				(a)In generalSection 1905(r) of the Social Security Act (42 U.S.C. 1396d(r)) is amended—
					(1)in paragraph (1)(B)—
						(A)in clause (iv), by striking and at the end;
						(B)in clause (v), by striking the period at the end and inserting , and; and
						(C)by adding at the end the following:
							
								(vi)weight and BMI measurement and monitoring.; and
						(2)in paragraph (5), by inserting (including treatment services related to obesity and body weight, such as medical nutrition therapy
			 services (as defined in section 1861(vv)(1)), physical therapy, exercise
			 training, behavioral health counseling, and such other evidence-based
			 services as recommended by the Secretary (taking into consideration the
			 American Academy of Pediatrics Expert Committee Guidelines Regarding the
			 Prevention, Assessment, and Treatment of Child and Adolescent Overweight
			 and Obesity and the National Center on Health, Physical Activity, and
			 Disability’s Physical Activity Guidelines for Individuals with
			 Disabilities) after screening services.
					(b)CHIP
					(1)Required coverageSection 2103 of the Social Security Act (42 U.S.C. 1397cc) is amended—
						(A)in subsection (a), in the matter preceding paragraph (1), by striking and (7) and inserting (7), and (8); and
						(B)in subsection (c)—
							(i)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and
							(ii)by inserting after paragraph (6), the following:
								
									(7)Prevention, screening, and treatment services for overweight and obeseThe child health assistance provided to a targeted low-income child shall include coverage of
			 weight and BMI measurement and monitoring, as well as appropriate
			 treatment services, including medical nutrition therapy services (as
			 defined in section 1861(vv)(1)), physical therapy or exercise training,
			 including steps needed to make such therapy and training inclusive for
			 persons with disabilities, behavioral health counseling, and such other
			 evidence-based services as recommended by the Secretary. For purposes of
			 the previous sentence the Secretary shall take into consideration the
			 American Academy of Pediatrics Expert Committee Guidelines Regarding the
			 Prevention, Assessment, and Treatment of Child and Adolescent Overweight
			 and Obesity and the National Center on Health, Physical Activity, and
			 Disability’s Physical Activity Guidelines for Individuals with
			 Disabilities..
							(2)Conforming amendmentSection 2102(a)(7)(B) of the Social Security Act (42 U.S.C. 1397bb(c)(2)) is amended by striking section 2103(c)(5) and inserting paragraphs (5) and (7) of section 2103(c).
					205.National Commission on Child Obesity
				(a)EstablishmentThere is established a commission to be known as the National Commission on Child Obesity (in this
			 section referred to as the Commission).
				(b)Duties of commissionThe Commission shall—
					(1)conduct a comprehensive study that examines and assesses the needs of children relating to the
			 prevalence, prevention, and treatment of childhood overweight and obesity,
			 including specific findings relating to—
						(A)best practices for the prevention and treatment of childhood overweight and obesity;
						(B)child physical health and mental health;
						(C)childcare in all settings;
						(D)child welfare;
						(E)elementary and secondary education;
						(F)food availability in neighborhoods;
						(G)access to health care;
						(H)health care utilization;
						(I)built environment;
						(J)parent physical health and education;
						(K)underserved communities, including tribal communities, health professional shortage areas
			 designated under section 332 of the Public Health Service Act (42 U.S.C.
			 254e), medically underserved areas (as defined in section 799B of such Act
			 (42 U.S.C. 295p), and areas in the Appalachian region (as defined in
			 section 14102(a) of title 40, United States Code);
						(L)relevant activities in childhood overweight and obesity;
						(M)the availability of information on State and Federal supportive nutrition programs, such as the
			 Summer Food Service Program, the Women, Infants, and Children Program, the
			 State Children’s Health Insurance Program under title XXI of the Social
			 Security Act, and the Supplemental Nutrition Assistance Program; and
						(N)children with disabilities;
						(2)identify, review, and evaluate existing laws, regulations, policies, programs, and public health
			 initiatives relevant to best practices for the prevalence, prevention, and
			 treatment of childhood overweight and obesity;
					(3)identify, review, and evaluate the lessons learned from past laws, regulations, policies, programs,
			 and public health initiatives relevant to the prevalence, prevention, and
			 treatment of childhood overweight and obesity;
					(4)advise on the need to revise laws, regulations, policies, and programs relative to addressing best
			 practices for the prevalence, prevention, and treatment of childhood
			 overweight and obesity at regular intervals as new knowledge is gained;
					(5)include in the interim report required by subsection (i)(1) recommendations on—
						(A)the appropriate Federal agency to establish the infrastructure for the creation of a comprehensive
			 nationwide registry of patient data associated with children living with
			 obesity;
						(B)the specific criteria needed for such registry to allow the field of pediatric clinicians access to
			 patient-level, clinical data suitable for research and the development of
			 best practices;
						(C)the appropriate funding level required for the establishment and implementation of such the
			 registry described in subparagraph (A); and
						(D)how to capture large-scale data that are currently unavailable on adolescent and child patients who
			 are currently obese; and
						(6)include in the final report required by subsection (i)(3) the Commission’s specific findings,
			 conclusions, and recommendations to address the needs of children relating
			 to the prevention and treatment of childhood overweight and obesity,
			 including specific recommendations on—
						(A)the need for planning and establishing a national resource center for children and obesity; and
						(B)such coordination of resources and services, administrative actions, policies, regulations, and
			 legislative changes as the Commission considers appropriate.
						(c)Composition
					(1)MembersThe Commission shall be composed of 15 members, of whom—
						(A)3 members, including at least one from each major national political party, shall be appointed by
			 the President;
						(B)3 members shall be appointed by the majority leader of the Senate;
						(C)3 members shall be appointed by the minority leader of the Senate;
						(D)3 members shall be appointed by the Speaker of the House of Representatives; and
						(E)3 members shall be appointed by the minority leader of the House of Representatives.
						(2)AppointmentMembers of the Commission shall be appointed not later than 6 months after the date of the
			 enactment of this Act.
					(3)Chairperson, vice chairperson, and meetings
						(A)In generalNot later than 30 days after the date on which all members of the Commission are appointed under
			 paragraph (1), such members shall meet to elect a Chairperson and Vice
			 Chairperson from among such members and shall determine a schedule of
			 Commission meetings.
						(B)Initial meetingThe Commission shall meet and begin the operations of the Commission not later than 120 days after
			 the appointment of members of the Commission.
						(4)Governmental appointeesAn individual appointed to the Commission may not be an official or employee of the Federal
			 Government.
					(5)Commission representationThe Commission shall include at least one—
						(A)representative from each of a nonprofit and for-profit entity with demonstrated expertise in
			 addressing the needs of children relating to the prevalence, prevention,
			 and treatment of childhood overweight and obesity;
						(B)State or local director of health; and
						(C)tribal health representative.
						(6)QualificationsMembers appointed under paragraph (1) may include—
						(A)individuals involved with providing services to children, including health and other social
			 services;
						(B)individuals involved with administering health insurance coverage to children;
						(C)individuals with experience in public health initiatives relating to the prevention and treatment
			 of childhood overweight and obesity, including coordination of resources
			 and services among State and local governments, the Federal Government,
			 and nongovernmental entities;
						(D)individuals with philanthropic experience focused on the needs of children relating to the
			 prevalence, prevention, and treatment of childhood overweight and obesity;
						(E)individuals who have conducted academic research relating to the prevalence, prevention, and
			 treatment of childhood overweight and obesity; and
						(F)individuals with significant experience in child health and policy.
						(7)Quorum and Vacancy
						(A)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
						(B)VacancyAny vacancy in the Commission shall not affect its powers and shall be filled in the same manner in
			 which the original appointment was made.
						(d)Powers of commission
					(1)HearingsThe Commission may hold such hearings, meet and act at such times and places, and receive such
			 evidence as may be necessary to carry out the functions of the Commission.
					(2)Information from Federal agencies
						(A)In generalThe Commission may access, to the extent authorized by law, from any executive department, bureau,
			 agency, board, commission, office, independent establishment, or
			 instrumentality of the Federal Government such information, suggestions,
			 estimates, and statistics as the Commission considers necessary to carry
			 out this section.
						(B)Provision of informationOn written request of the Chairperson of the Commission, each department, bureau, agency, board,
			 commission, office, independent establishment, or instrumentality of the
			 Federal Government shall, to the extent authorized by law, provide the
			 requested information to the Commission.
						(C)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission
			 and its staff consistent with all applicable statutes, regulations, and
			 Executive orders.
						(3)Assistance from Federal agencies
						(A)General services administrationOn request of the Chairperson of the Commission, the Administrator of General Services shall
			 provide to the Commission, on a reimbursable basis, administrative support
			 and other assistance necessary for the Commission to carry out its duties.
						(B)Other departments and agenciesIn addition to assistance under subparagraph (A), departments and agencies of the United States may
			 provide to the Commission such assistance as they determine advisable and
			 as authorized by law.
						(4)ContractingThe Commission may enter into financially reasonable contracts to enable the Commission to
			 discharge its duties under this section.
					(5)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as
			 a department or agency of the United States.
					(e)Staff of commission
					(1)In generalThe Chairperson of the Commission, in consultation with the Vice Chairperson, in accordance with
			 rules agreed upon by the Commission, may appoint and fix the compensation
			 of a staff director, policy director, and administrative assistant (and
			 other staff if agreed upon by a majority of Commission members) to enable
			 the Commission to carry out its functions, in accordance with the
			 provisions of title 5, United States Code, except that no rate of pay
			 fixed under this paragraph may exceed the equivalent of that payable for a
			 position at level V of the Executive Schedule under section 5316 of title
			 5, United States Code.
					(2)Staff of Federal agenciesUpon request of the Chairperson of the Commission, the head of any executive department, bureau,
			 agency, board, commission, office, independent establishment, or
			 instrumentality of the Federal Government may detail, without
			 reimbursement, any of its personnel to the Commission to assist it in
			 carrying out its duties under this section. Any detail of an employee
			 shall be without interruption or loss of civil service status or
			 privilege.
					(3)Consultant servicesThe Commission is authorized to procure (pursuant to a majority vote of the Commission members) the
			 services of experts and consultants in accordance with section 3109 of
			 title 5, United States Code, but at rates not to exceed the daily
			 equivalent of the annual rate of basic pay for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code.
					(f)Travel expensesEach member of the Commission shall serve without compensation, but shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703 of title 5,
			 United States Code.
				(g)Applicability of FACAThe Federal Advisory Committee Act, including any provisions applicable to staff, is deemed to
			 apply to the Commission.
				(h)Reports of commission; termination
					(1)Interim reportThe Commission shall, not later than 1 year after the date of its first meeting, submit to the
			 President and the Congress an interim report containing specific findings,
			 conclusions, and recommendations required under this section and agreed to
			 by a majority of Commission members.
					(2)Other reports and information
						(A)ReportsThe Commission may issue additional reports as the Commission determines necessary.
						(B)InformationThe Commission may hold public hearings to collect information and shall make such information
			 available for use by the public.
						(3)Final reportThe Commission shall, not later than 2 years after the date of its first meeting, submit to the
			 President and Congress a final report containing specific findings,
			 conclusions, and recommendations required under this section and agreed to
			 by a majority of Commission members.
					(4)Termination
						(A)In generalUnless reauthorized by statute, the Commission, and all the authorities of this section, shall
			 terminate 180 days after the date on which the final report is submitted
			 under paragraph (3).
						(B)RecordsNot later than the date of termination of the Commission under subparagraph (A), all records and
			 papers of the Commission shall be delivered to the Archivist of the United
			 States for deposit in the National Archives.
						(i)DefinitionsIn this section:
					(1)ObesityThe term obesity with respect to children means having a body mass index (BMI) greater than or equal to the 95th
			 percentile for age and sex according to the Centers for Disease Control
			 and Prevention.
					(2)Child; childrenThe terms child and children mean an individual or individuals, respectively, who have not attained 18 years of age.
					(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $1,500,000 for each of fiscal
			 years 2015 and 2016.
				206.GAO reportNot later than 2 years after the first appropriation of Federal funds to carry out this Act, the
			 Comptroller General of the United States shall submit to Congress a report
			 on the effectiveness of the activities carried out under this Act in
			 reducing child obesity, which shall include an analysis of the costs and
			 the benefits of such activities.
			IIIEncouraging Physical Activity in Underserved American Communities 
			301.Renovation of foreclosed and abandoned properties to create spaces that encourage physical activity
			 in American neighborhoodsSection 106(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(a)) is amended—
				(1)in paragraph (3)—
					(A)by striking (1) and and inserting (1),; and
					(B)by inserting and after reserving such amounts for units of general local government, special district
			 governments, and Indian tribes with high foreclosure rates and great
			 infrastructure need under paragraph (4), after paragraph (2),;
					(2)by redesignating paragraph (4) as paragraph (5);
				(3)in paragraph (5), as redesignated by paragraph (2) of this section, by striking paragraphs (1), (2), and (3) and inserting paragraphs (1), (2), (3), and (4); and
				(4)by inserting after paragraph (3) the following new paragraph:
					
						(4)
							(A)For each fiscal year, of the amount approved in appropriation Acts under section 103 for grants for
			 such fiscal year (excluding the amounts provided for use in accordance
			 with section 107), the Secretary shall reserve for grants to units of
			 general local government, special district governments, and Indian tribes
			 that the Secretary determines have both high foreclosure rates and the
			 greatest infrastructure needs, based on the scope of the needs, an amount
			 the Secretary determines necessary.
							(B)Grants under this paragraph may be used by units of general local government, special district
			 governments, and Indian tribes to—
								(i)renovate foreclosed commercial properties, abandoned commercial properties, or both, to be
			 transformed into community centers, public recreation facilities, swimming
			 pools, or any other type of facility that will encourage indoor physical
			 activity;
								(ii)demolish foreclosed or abandoned commercial and residential properties, or both, to use the sites
			 for—
									(I)the construction of parks, playgrounds, outdoor swimming pools, tracks, soccer fields, baseball
			 diamonds, or any other type of facility that will encourage outdoor
			 physical activity;
									(II)community gardens or urban farms, particularly in areas that are food deserts (as such term is
			 defined in section 7527(a) of the Food, Conservation, and Energy Act of
			 2008 (Public Law 110–234; 122 Stat. 2039); or
									(III)mixed-use facilities that are used for both of the purposes under subclauses (I) and (II) of this
			 clause; and
									(iii)reconstruct and repair dilapidated sidewalks, bike and pedestrian trails, and indoor and outdoor
			 facilities that encourage physical activity.
								(C)In making grants under this paragraph, the Secretary shall give priority among units of general
			 local government, special district governments, and Indian tribes eligible
			 pursuant to subparagraph (A)—
								(i)to units of general local government, special district governments, and Indian tribes that
			 demonstrate the ability and willingness to work with local educational
			 agencies, developers, and other community-based organizations to enter
			 into mixed-use agreements to maximize the use and efficiency of properties
			 renovated, constructed, or reconstructed and repaired through the use of
			 grant funds;
								(ii)to units of general local government, special district governments, and Indian tribes that
			 demonstrate the willingness to recognize and promote the involvement of
			 individuals enrolled in a national service program authorized under the
			 National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) or
			 the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.) in the
			 renovation, construction, or reconstruction and repair of properties
			 through the use of grant funds;
								(iii)to projects proposed by units of general local government, special district governments, and Indian
			 tribes that are easily accessible, on foot or by public transportation,
			 for persons in low-income communities; and
								(iv)to projects proposed by units of general local government, special district governments, and Indian
			 tribes that have particular accessibility considerations for persons with
			 disabilities.
								(D)For purposes of this paragraph, the term special district government means any organized local entity, known by a variety of titles, including districts, authorities,
			 boards, and commissions, other than a unit of general local government or
			 local educational agency, authorized by State law to provide only one or a
			 limited number of designated functions, and with sufficient administrative
			 and fiscal autonomy to qualify as a separate government unit, as
			 determined by the Secretary..
				302.National Youth Sports Program revitalizationSection 682(g) of the Community Services Block Grant Act (42 U.S.C. 9923(g)) is amended by striking $15,000,000 and all that follows through 2003 and inserting $20,000,000 for each of the fiscal years 2015 through 2024.
			303.Expansion of the Zuni Youth Enrichment Project Summer Camp
				(a)In generalThe Secretary of Health and Human Services shall establish a 2-year pilot program to provide funds
			 to community-based organizations on Indian reservations or tribal lands to
			 plan and implement an enrichment program for children (in the form of a
			 summer camp and a year-round program) for the purpose of—
					(1)reversing the epidemics of obesity, diabetes, and alcoholism in such areas; and
					(2)to mitigate other problems stemming from the formation of bad habits and the development of low
			 self-esteem during childhood.
					(b)PartnershipsIn order to qualify for funding under subsection (a), a community-based organization shall demonstrate, to the satisfaction of the Secretary of Health
			 and Human Services, that the organization has entered into a partnership
			 with community entities, local funders, and tribal leaders (including, if
			 applicable, the tribal council) to plan and execute an enrichment program
			 under subsection (a).
				(c)Number of sitesThe Secretary of Health and Human Services, in providing funding under subsection (a), shall provide funding to no more than 20 community-based organizations.
				(d)Model and camp requirementThe enrichment program under subsection (a) shall—
					(1)be modeled on similar programs established by the Zuni Youth Enrichment Project; and
					(2)shall include a camp of at least 6 weeks in duration during the summer.
					(e)Specific camp requirements
					(1)Daily activitiesWith respect to children attending a camp under subsection (d)(2), the leader of the organization that receives funds under subsection (a) shall, for each day of the camp, ensure that such children are—
						(A)involved in at least 60 minutes of physical activity (with appropriate accommodations made for
			 children with disabilities); and
						(B)provided with at least two meals that meet national nutritional standards.
						(2)Other activitiesSuch leader shall also ensure that—
						(A)a community gardening activity is included in the activities conducted at the camp; and
						(B)health and wellness education is provided to the children attending the camp.
						(f)Evaluation
					(1)In generalA community-based organization that receives funding under subsection (a), shall, as a condition of receiving such funding, conduct an evaluation of the enrichment program
			 conducted by such organization.
					(2)ModelThe form, manner, content, and frequency of the evaluation under paragraph (1) shall be modeled on the Zuni Youth Enrichment Project standard project evaluation.
					(g)ReportNot later than 1 year after the date on which a community organization first receives funding under subsection (a) and annually thereafter, the organization shall—
					(1)submit a report to the Secretary of Health and Human Services on the outcomes of the enrichment
			 program conducted by the organization under this section, including—
						(A)the findings of the evaluation conducted under subsection (f); and
						(B)the impact of such enrichment program on the rates of childhood obesity on the reservation or area
			 of tribal land served by the organization; and
						(2)provide a copy of the findings under paragraph (1)(A) to community entities, local funders, tribal leaders (including, if applicable, the tribal
			 council), and the families of children participating in the enrichment
			 program.
					304.Making routes to schools in underserved communities safe and accessible with public participation
			 through the Community Oriented Policing Services ProgramSection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (16), by striking and after the semicolon;
					(B)by redesignating paragraph (17) as paragraph (18), and in such paragraph (18) (as so redesignated),
			 by striking through (16) and inserting through (17); and
					(C)by inserting after paragraph (16) the following new paragraph:
						
							(17)to award grants for Safe Routes to School-Community Oriented Policing Services programs, in
			 accordance with subsection (l); and; and
					(2)by adding at the end the following new subsection:
					
						(l)Safe Routes to School-Community Oriented Policing Services programs
							(1)Grant programThe Director of the Office of Community Oriented Policing Services, in collaboration with the
			 Secretary of Education, shall award grants to not fewer than 10 local and
			 tribal law enforcement agencies in low-income communities for the
			 planning, development, and assessment of Safe Routes to School-Community
			 Oriented Policing Services programs in accordance with this subsection.
							(2)Grant periodEach grant awarded under this subsection shall be for a 3-year period beginning with the first
			 fiscal year that begins after the date of enactment of the Fit for Life Act of 2014, and may not be renewed.
							(3)Use of grantsA grant awarded under this subsection shall be used by each grantee to—
								(A)assess the needs of the low-income community served by the grantee with respect to the ability of
			 elementary and secondary school students to get to and from school safely;
			 and
								(B)establish and maintain a Safe Routes to School-Community Oriented Policing Services program that
			 ensures the availability of safe routes to and from school for elementary
			 and secondary school students in underserved communities by addressing the
			 unique personal safety dangers to students in such communities that may
			 cause routes to or from school to be unsafe, such as dangers associated
			 with crime, drug or gang activity, abandoned properties, and the presence
			 of sexual predators.
								(4)ReportsNot later than one year after receiving a grant award under this subsection, and annually
			 thereafter, each grantee shall submit to the Director of the Office of
			 Community Oriented Policing Services a report on the Safe Routes to
			 School-Community Oriented Policing Services program carried out by the
			 grantee that includes—
								(A)a description of the activities carried out with such grant during the preceding year;
								(B)the effectiveness of such activities in ensuring safe routes to and from school for elementary and
			 secondary school students;
								(C)a description of the activities the grantee plans to carry out with such grant in succeeding years;
			 and
								(D)best practices, plans, and findings for purposes of incorporation into urban planning and
			 development in underserved communities in succeeding years.
								(5)DefinitionThe term low-income communities includes—
								(A)communities with a high percentage of children eligible for free and reduced priced lunches under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
			 and
								(B)any other communities determined by the Director of the Office of Community Oriented Policing
			 Services to be low-income for purposes of this section..
				305.School infrastructure healthier upgrades competitive grant
				(a)In generalFrom the amounts appropriated to carry out this Act, the Secretary of Education shall award grants,
			 on a competitive basis, to eligible entities to upgrade facilities
			 specifically pertaining to healthy eating and fitness.
				(b)Authorized use of fundAn eligible entity receiving a grant under this section shall use such grant to upgrade facilities
			 specifically pertaining to healthy eating and fitness, which may include—
					(1)building or maintaining school gardens;
					(2)renovating outdoor facilities for physical educations or activity programs; or
					(3)upgrading kitchen and cafeteria services to better prepare and store healthy foods.
					(c)PriorityIn awarding grants under this section to eligible entities that are local educational agencies, the
			 Secretary shall give priority to local educational agencies that—
					(1)serve a high-percentage of low-income students;
					(2)serve a high-percentage of students who are minorities;
					(3)serve a high-percentage of students with childhood obesity; and
					(4)serve schools that have joint use agreements for afterschool programs or community-wellness
			 partnerships for afterschool or weekend use.
					(d)DefinitionsIn this section:
					(1)Eligible entityThe term eligible entity means a local educational agency or licensed childcare centers with evidence-based wellness
			 programs.
					(2)Local educational agencyThe term local educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
					(3)SecretaryThe term Secretary means the Secretary of Education.
					306.Shared use agreement expansion pilot grant program
				(a)In generalFrom the amounts appropriated to carry out this section, the Secretary of Education shall award
			 grants, on a competitive basis, to eligible entities to supplement
			 programmatic costs, operations, security, maintenance fees, and other
			 costs associated with out-of-school use of elementary school or secondary
			 school buildings or facilities for physical activity, fitness, and
			 wellness purposes.
				(b)Grant termsEach grant under this section shall be awarded for a period of not more than 3 years.
				(c)Total grantsThe Secretary shall award not less than 15 grants under this section for each fiscal year for which
			 funds are appropriated to carry out this section.
				(d)PriorityIn awarding grants under this section, the Secretary shall give priority to each eligible entity
			 that—
					(1)serves low-income and minority populations;
					(2)serves communities with high levels of childhood obesity; and
					(3)is supporting a joint or shared-use agreement (as described in subsection (e)(2)(A)) that—
						(A)was established not more than 5 years before the eligible entity received a grant under this
			 section; and
						(B)allows the open community use of elementary school or secondary school buildings or facilities as
			 opposed to only fee-based sports league use.
						(e)DefinitionsIn this section:
					(1)ESEA termsThe terms elementary school and secondary school have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
					(2)Eligible entityThe term eligible entity means an elementary school, secondary school, local government, or community partner that has—
						(A)adopted or entered into a joint or shared-use agreement authorizing elementary school or secondary
			 school buildings or facilities to be used by community and nonprofit
			 organizations for community programs; and
						(B)the ability to use funds to support such community programs.
						(3)SecretaryThe term Secretary means the Secretary of Education.
					307.Land and Water Conservation Fund Program grants in low-income communities and expand tribal
			 participationSection 6(e) of the Land and Water Conservation Act of 1965 (16 U.S.C. 460l–8(e)) is amended by
			 adding at the end the following:
				
					(3)Low-income communities and Indian reservationsFor development of programs to increase the use of and access to parks and open space in low-income
			 communities and on or near Indian reservations.. 
			308.Changing Hearts, Attitudes, and Minds by Participating in Sports (CHAMPS) ProgramPart B of title III of the Public Health Service Act is amended by inserting after section 317T (42
			 U.S.C. 247b–22) the following:
				
					317U.Changing Hearts, Attitudes, and Minds by Participating in Sports (CHAMPS) Program
						(a)In GeneralThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may
			 make grants to eligible entities to carry out nationally based or
			 community-based qualified childhood obesity prevention initiatives.
						(b)Eligible entitiesTo be eligible to seek a grant under this section, an entity shall be—
							(1)a nationally based nonprofit organization proposing to implement programs described in subsection
			 (c), each serving at least 1,000 individuals, at 5 or more locations
			 across the Nation; or
							(2)a community-based nonprofit organization proposing to implement a program described in subsection
			 (c) serving at least 1,000 individuals.
							(c)Qualified childhood obesity prevention initiativeTo qualify as a childhood obesity prevention initiative eligible for funding under this section, an
			 initiative shall consist of programs that—
							(1)serve children or adolescents most at risk for being overweight and obese in predominantly
			 economically disadvantaged communities;
							(2)serve children or adolescents during after-school hours, weekends, or summer hours;
							(3)provide structured physical fitness activities, including organized sports, which engage each
			 participant in a minimum of 60 minutes of moderate to vigorous physical
			 activity at least three days per week for a period of at least 24 weeks in
			 a given year;
							(4)provide adult supervision and guidance or coaches who encourage and teach proper exercise
			 techniques and skills;
							(5)combine physical fitness activities with nutritional counseling and education; and
							(6)demonstrate measurable results for reducing childhood obesity on the part of participants,
			 including through—
								(A)measurement and study of participants’ moderate to vigorous physical activity (MVPA) each day, both
			 as part of the programs funded under this section and on the participants’
			 own initiative;
								(B)increased knowledge of and awareness about the importance of physical activity and exercise as well
			 as the nutritional value of food and beverage choices;
								(C)keeping track of and reporting meaningful reductions in the consumption of food and beverages with
			 low nutritional value, increased consumption of healthy items, and
			 increased levels of unstructured, self-initiated physical activity outside
			 of the programs funded under this section; and
								(D)measurement and study of participants’ body mass index (BMI) indicating that—
									(i)children entering programs funded under this section with a healthy body mass index maintain it
			 while participating in such programs; and
									(ii)children participating in such programs with an unhealthy body mass index halt any negative trend
			 lines toward obesity or begin trend lines in a positive direction.
									(d)PriorityIn selecting among applicants for grants under this section, the Secretary shall give priority to
			 eligible entities proposing to carry out programs that will provide
			 additional societal benefits, such as—
							(1)effectiveness in working with programs for ethnic and racial minorities that are evaluated by
			 independent, third-party evaluators;
							(2)improvements to academic performance in school;
							(3)character building and leadership development;
							(4)gang and juvenile delinquency prevention and reduction;
							(5)gender equality and female empowerment;
							(6)mentoring, volunteerism promotion, and service-learning opportunities;
							(7)family and community engagement and participation;
							(8)workforce education and career development opportunities; or
							(9)being inclusive of persons with disabilities.
							(e)Distribution of fundsOf the amount made available to carry out this section for a fiscal year, the Secretary shall
			 award—
							(1)not less than 25 percent of such amount to nationally based nonprofit organizations described in
			 subsection (b)(1); and
							(2)not more than 75 percent of such amount to community-based nonprofit organizations described in
			 subsection (b)(2).
							(f)Cost-Share requirements
							(1)In generalWith respect to the costs of a qualified childhood obesity prevention initiative to be carried out
			 under this section—
								(A)in the case of an applicant that is a nationally based nonprofit organization, a grant under
			 subsection (a) may be made only if the organization agrees to make
			 available (directly or through donations from public or private entities)
			 non-Federal contributions toward such costs in an amount that is not less
			 than one-third of such costs ($1 for each $2 of Federal funds provided in
			 the grant); and
								(B)in the case of an applicant that is a community-based nonprofit organization, a grant under
			 subsection (a) may be made only if the organization agrees to make
			 available (directly or through donations from public or private entities)
			 non-Federal contributions toward such costs in an amount that is not less
			 than one-fourth of such costs ($1 for each $3 of Federal funds provided in
			 the grant).
								(2)Non-Federal contributions by subgranteesIf a nationally based nonprofit organization chooses to provide grant funds received under this
			 section to a subgrantee to carry out one or more programs as part of the
			 organization’s qualified childhood obesity prevention initiative, the
			 organization shall require the subgrantee to make available (directly or
			 through donations from public or private entities) non-Federal
			 contributions toward the costs of such programs in an amount that is not
			 less than one-third of such costs ($1 for each $2 of Federal funds
			 provided in the grant). The amount of non-Federal contributions by
			 subgrantees required under this paragraph is in addition to the amount of
			 non-Federal contributions by the nationally based nonprofit organization
			 required under paragraph (1).
							(3)Determination of amount contributed
								(A)In generalNon-Federal contributions required by paragraph (1) or (2)—
									(i)in the case of a nationally based nonprofit organization, shall be made in cash; and
									(ii)in the case of a subgrantee described in paragraph (2) or a community-based nonprofit organization,
			 may be in cash or in kind, fairly evaluated, including plant, equipment,
			 or services.
									(B)Exclusion of Federal contributionsAmounts provided by the Federal Government, or services assisted or subsidized to any significant
			 extent by the Federal Government, may not be included in determining the
			 amount of non-Federal contributions required by paragraph (1) or (2).
								(g)Report to CongressNot later than one year after the first appropriation of Federal funds to carry out this section,
			 the Secretary shall report to the Congress on the progress made in
			 carrying out programs funded by grants under this section.
						(h)Best practices guidelinesBased on the results of programs funded through grants under this section during the first two
			 fiscal years of such funding, the Secretary shall develop publicly
			 accessible best practices guidelines for obesity reduction programs. The
			 Secretary shall update these guidelines every two years.
						(i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $50,000,000 for each of fiscal
			 years 2015 through 2019..
			309.Coordinated school health initiatives
				(a)In generalFrom the amounts appropriated to carry out this section, the Secretary of Education shall carry out
			 a pilot program to award grants to not more than 5 eligible entities to
			 carry out coordinated school health initiatives in schools.
				(b)Amount of grantA grant awarded under subsection (a) may not exceed $15,000.
				(c)Use of fundsAn eligible entity receiving a grant under this section shall carry out a coordinated school health
			 initiative in each school under the jurisdiction of the entity under which
			 the entity shall—
					(1)carry out a program, such as a fitness program, to assess the physical fitness (including aerobic
			 capacity, muscular strength and endurance, flexibility, and body
			 composition) of each student served by the entity; and
					(2)evaluate such assessments to—
						(A)establish baselines with respect to aerobic capacity, muscular strength and endurance, flexibility,
			 and body composition that each such student should meet by a certain
			 period; and
						(B)identify interventions to assist each such student, including those with disabilities, in meeting
			 such baselines;
						(3)review the interventions identified under paragraph (2)(B) to determine the best practices with respect to such interventions;
					(4)use the determinations for best practices under paragraph (3) to implement interventions in each school under the jurisdiction of the entity; and
					(5)not later than 1 year after the implementation of the interventions, assess the physical fitness of
			 each student served by the entity.
					(d)Reporting
					(1)Eligible entityEach eligible entity receiving a grant under this section shall submit to the Secretary at such
			 time and in such manner as determined by the Secretary, a report on—
						(A)the initial physical fitness assessments carried out under subsection (c)(1);
						(B)the interventions implemented under subsection (c)(4); and
						(C)the physical fitness assessments carried out under subsection (c)(5) after the interventions have been implemented.
						(2)SecretaryNot later than the first appropriation of Federal funds to carry out this section, the Secretary
			 shall use the reports received under paragraph (1) to prepare and transmit to Congress a report on—
						(A)the average physical fitness levels of students participating in the coordinated school health
			 initiative under this section—
							(i)prior to the interventions implemented by each eligible entity under this section; and
							(ii)1 year after the implementation of the interventions;
							(B)the best practices with respect to the interventions; and
						(C)recommendations on how schools and local educational agencies may incorporate such best practices.
						(e)ApplicationTo receive a grant under this section, an eligible entity shall submit an application to the
			 Secretary of Education at such time, in such manner, and containing such
			 information as the Secretary may require.
				(f)Supplement, Not SupplantFunds received under this section shall be used to supplement, and not supplant, non-Federal funds
			 that would otherwise be used for activities authorized under this section.
				(g)DefinitionsFor purposes of this section:
					(1)Eligible entityThe term eligible entity means a local educational agency—
						(A)that serves—
							(i)a high percentage of students eligible for free or reduced price lunches under the Richard B.
			 Russell National School Lunch Act; or
							(ii)a community otherwise determined by the Secretary to be a low-income community; and
							(B)that forms a partnership with an institution of higher education or a nonprofit health or education
			 organization, as determined by the Secretary, for the purposes of carrying
			 out the coordinated school health initiative described in subsection (c).
						(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).
					(3)Local educational agencyThe term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
					(4)SecretaryThe term Secretary means the Secretary of Agriculture.
					310.Rewarding elementary and secondary schools for outstanding student performance in physical fitness
			 programs
				(a)In generalThe Secretary of Health and Human Services may make grants to elementary and secondary schools as
			 rewards for their students’ outstanding performance in the Presidential
			 Youth Fitness Program or other federally supported physical fitness
			 programs.
				(b)PreferenceIn making grants under subsection (a), the Secretary shall give preference to elementary and
			 secondary schools that—
					(1)have the highest percentage of students earning a Presidential Physical Fitness Award through the
			 Presidential Youth Fitness Program;
					(2)demonstrate the greatest improvement in the number or percentage of students earning the National
			 Physical Fitness Award and the Participant Physical Fitness Award through
			 the Presidential Youth Fitness Program; and
					(3)implement evidence-based physical education and physical activity policies and programs that align
			 with the Presidential Youth Fitness Program.
					(c)Allocation of funds for underperforming schoolsOf the amounts made available for grants under this section for each fiscal year, the Secretary
			 shall set aside a portion of such amounts for underperforming elementary
			 and secondary schools that—
					(1)are in need of improvement;
					(2)meet the requirements of this section; and
					(3)have evidence-based physical education and physical activity policies and programs.
					(d)Use of fundsAs a condition on receipt of a grant under this section, a school shall agree to use the grant
			 funds for programs and activities to further improve the physical fitness
			 of students.
				(e)Data requirementsAs a condition on receipt of a grant, a school shall agree to report the results achieved at the
			 school through the Presidential Youth Fitness Program or other Federal
			 physical fitness programs to the community and the relevant State agency—
					(1)to improve tracking of physical fitness data across the United States; and
					(2)to inform efforts to strengthen local wellness policies to improve student physical activity and
			 physical fitness.
					(f)ApplicationTo seek a grant under this section, a school shall submit an application at such time, in such
			 manner, and containing such information as the Secretary may require. At a
			 minimum, an application under this subsection shall include—
					(1)a description of the school’s programs and activities for improving physical fitness;
					(2)an assurance of compliance with applicable requirements of physical fitness programs of the
			 Department of Health and Human Services; and
					(3)an assessment of physical fitness levels of students in the school before, during, and after
			 implementation such programs.
					(g)Reports
					(1)HHSNot later than 18 months after the date of the enactment of this Act, and annually thereafter, the
			 Secretary shall submit a report to the Congress on the program of grants
			 under this section, including—
						(A)a description of best practices by elementary and secondary schools for improving physical fitness;
			 and
						(B)any recommendations for improving the program under this section.
						(2)GAONot later than 24 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall complete a study and submit a report to the
			 Congress—
						(A)analyzing physical fitness levels of students in elementary and secondary schools across the
			 Nation;
						(B)evaluating the President’s Challenge to determine whether the standards for Presidential Physical
			 Fitness Awards, National Physical Fitness Awards, and Participant Physical
			 Fitness Awards are accurate, up-to-date, and appropriate; and
						(C)evaluating the effectiveness of the awards described in subparagraph (B).
						(h)DefinitionsIn this section:
					(1)The term elementary and secondary schools means public or private elementary schools and secondary schools (as defined in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
					(2)The term President’s Challenge refers to the premier program of the President’s Council on Fitness, Sports & Nutrition, under the Secretary of Health and Human Services, for increasing physical activity and
			 improving physical fitness.
					(3)The term Secretary means the Secretary of Health and Human Services.
					
